Name: Commission Regulation (EC) No 386/96 of 1 March 1996 amending Regulation (EEC) No 220/91 laying down detailed rules for the application of Regulation (EEC) No 1360/78 on producer groups and associations thereof
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  cultivation of agricultural land;  deterioration of the environment;  economic conditions
 Date Published: nan

 2. 3 . 96 EN Official Journal of the European Communities No L 53/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 386/96 of 1 March 1996 amending Regulation (EEC) No 220/91 laying down detailed rules for the application of Regulation (EEC) No 1360/78 on producer groups and associations thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, ters should not entail automatic withdrawal of the recog ­ nition of that group or association because it no longer meets the minimum production thresholds; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, Having regard to Council Regulation (EEC) No 1360/78 on producer groups and associations thereof ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular the second and third indents of Article 6 (3) thereof, HAS ADOPTED THIS REGULATION: Whereas Annex I (V) (C) (2) (a) of the Act of Accession of Austria, Finland and Sweden extends the scope of Regula ­ tion (EEC) No 1360/78 to cover the entire territory of Finland: Whereas Commission Regulation (EEC) No 220/91 (2), as last amended by Regulation (EC) No 1755/95 (3), lays down detailed rules concerning the economic activity of producer groups and associations thereof; whereas these rules must be supplemented to take account of the exten ­ sion of the scope of Regulation (EEC) No 1360/78 to include Finland; Article 1 Regulation (EEC) No 220/91 is hereby amended as follows: 1 . The following paragraph 4 is added to Article 2: '4. A reduction in the volume of production of a group or association for a given year as a result of a natural disaster shall not automatically be taken to mean that the conditions for recognition set out in paragraph 1 are no longer met. A standard calculation of production volume, based on average production over the three previous normal years, may be applied and notified in advance to the Commission to take account of natural disasters which have taken place during a year and which have substantially affected the volume of production of the group, in order to maintain the recognition of producer groups in areas specified by the Member States as having been affected by the natural disaster in question. With regard to the value of the products supplied by members used to calculate the amount of the start-up aid provided for in Article 10 (2) (a) of Regulation (EEC) No 1360/78 , only production actually marketed may be taken into account.' Whereas minimum thresholds for conventional and organic production should be fixed, as should the number of members producer groups must have to achieve a suffi ­ cient concentration of supply; whereas, to ensure that associations of producer groups have adequate economic strenght, it seems appropriate to fix the minimum number of members and territorial coverage of such asso ­ ciations; Whereas a temporary reduction in the production of a group or association of groups as a result of natural disas ­ (') OJ No L 166, 23. 6. 1978 , p. 1 . (2) OJ No L 26, 31 . 1 . 1991 , p. 15. (3) OJ No L 170, 20 . 7. 1995, p. 7. No L 53/2 lENI Official Journal of the European Communities 2. 3 . 96 3 . In the Annex, Table IX for conventional production and Table IXa for organic production in the Annex to this Regulation are inserted before the footnotes, follo ­ wing on from Table VIII . 2 . The following subparagraph (i) is added to Article 3 (2): '(i) In the case of Finland, associations must be made up of at least five recognized producer groups and must operate in at least two provinces. For the purposes of this paragraph, Aland shall be consi ­ dered as a province . With regard to organic produc ­ tion , associations must meet the minimum require ­ ments set out in point IXa of the Annex concer ­ ning production area, turnover, share in the national volume of organic production and number of recognized producer groups .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1996. For the Commission Franz FISCHLER Member of the Commission 2. 3 . 96 EN Official Journal of the European Communities No L 53/3 ANNEX IX. Producer groups in Finland (conventional production) CN Code Description Producer groups Production volume or turnover Minimum number of members Chapter 6 Live plants and cut flowers (*) ECU 400 000 5 Potatoes, fresh or chilled (*): 0701 90 90 (a) ware 2 000 tonnes 10 0701 90 59 (b) new 300 tonnes 10 0701 90 51 l ex 1214 Hay 500 tonnes 15 IXa. Producer groups in Finland (organic production) CN code Description Producer groups Associations Production volume or turnover Minimum number of producers Minimum area or equivalent Turnover (in million ECU) Share of the national organic production volume (%) Minimum number of members ex 0701 Potatoes, fresh or chilled i5): 0701 90 90 (a) ware 500 tonnes 10 300 ha 1 25 5 1001 to Cereals 200 tonnes 20 1 000 ha 0,4 10 5 ' 1004